Exhibit 10.30

QUINSTREET, INC.

PERFORMANCE-BASED RESTRICTED STOCK UNIT (RSU) GRANT NOTICE

2010 EQUITY INCENTIVE PLAN

QuinStreet, Inc. (the “Company”), pursuant to its 2010 Equity Incentive Plan
(the “Plan”), hereby grants to you as the Participant named below a
Performance-Based Restricted Stock Unit Award with respect to the number of
shares of the Company’s Common Stock set forth below. This Performance-Based
Restricted Stock Unit Award is subject to all of the terms and conditions as set
forth herein, in the Performance-Based Restricted Stock Unit Agreement (the
“Agreement”), the Plan and the 2010 Equity Incentive Plan Prospectus (the “Plan
Prospectus”), all of which are attached hereto and incorporated herein in their
entirety.

 

Participant:  

 

Date of Grant:  

 

Target Performance Units:              

 

Performance Period:  

 

Performance Criteria:  

 

 

Vesting Schedule: The final number of Performance Units to be awarded and
eligible for vesting (the “Earned Performance Units”) shall be [            ] of
the Target Performance Units set forth above based on achievement of the
Performance Criteria as determined by the Compensation Committee of the
Company’s Board of Directors following the end of the Performance Period (the
“Determination Date”). If the number of Earned Performance Units is less than
the number of Target Performance Units, the excess shall be forfeited on the
Determination Date.

 

     Earned Performance Units shall become vested (subject to the conditions in
the Agreement) in installments over [            ] as follows: [            ]

No Monetary Payment Required. You are not required to make any monetary payment
(other than applicable Tax Obligations (as defined in the Agreement)) as a
condition to receiving the Performance-Based Restricted Stock Unit Award or
shares of Common Stock issued upon vesting and settlement of the
Performance-Based Restricted Stock Unit Award.

Additional Terms/Acknowledgements: The Participant acknowledges receipt of, and
understands and agrees to, this Performance-Based Restricted Stock Unit (RSU)
Grant Notice, the Agreement, the Plan Prospectus, and the Plan. Participant
further acknowledges that as of the Date of Grant, this Performance-Based
Restricted Stock Unit (RSU) Grant Notice, the Agreement, the Plan Prospectus,
and the Plan set forth the entire understanding between Participant and the
Company regarding this Award.

 

ATTACHMENTS: Performance-Based Restricted Stock Unit Agreement, 2010 Equity
Incentive Plan, 2010 Equity Incentive Plan Prospectus



--------------------------------------------------------------------------------

QUINSTREET, INC.

2010 EQUITY INCENTIVE PLAN

PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT

Pursuant to the Performance-Based Restricted Stock Unit (RSU) Grant Notice
(“Grant Notice”) and this Performance-Based Restricted Stock Unit Agreement
(this “Agreement”), QuinStreet, Inc. (the “Company”) has granted you a “Target”
award of Performance-Based Restricted Stock Unit Award (“Performance-Based
Restricted Stock Unit Award”) under its 2010 Equity Incentive Plan (the “Plan”)
subject to the terms, conditions, and restrictions set forth in this Agreement,
the Grant Notice, and the Plan. Each Performance-Based Restricted Stock Unit
(“Performance Unit”) represents the right to receive one share of the Company’s
Common Stock indicated in the Grant Notice on the terms and conditions set forth
herein and in the Grant Notice. Defined terms not explicitly defined in this
Agreement but defined in the Plan shall have the same definitions as in the
Plan.

The details of your Performance-Based Restricted Stock Unit Award are as
follows:

1. VESTING. Subject to the limitations contained herein, your Earned Performance
Units will vest as provided in your Grant Notice, provided that vesting will
cease upon the termination of your Continuous Service. The amount of Earned
Performance Units will be based on the achievement of certain Performance
Criteria over the relevant Performance Period as specified in the Grant Notice.
Immediately upon termination of your Continuous Service for any reason, any
unvested portion of your Earned Performance Units shall be forfeited without
consideration.

2. CONVERSION INTO SHARES. Shares of Common Stock will be issued on the
applicable vesting date (or, to the extent not administratively feasible, as
soon as practicable thereafter). As a condition to such issuance, you shall have
satisfied your Tax Obligations as specified in this Agreement and shall have
completed, signed and returned any documents and taken any additional action
that the Company deems appropriate to enable it to accomplish the delivery of
such shares. In no event will the Company be obligated to issue a fractional
share.

3. TAX TREATMENT.

(a) Regardless of any actions taken by the Company, you will be ultimately
responsible for any withholding tax liabilities, whether as a result of federal,
state or other law and whether for the payment and satisfaction of any income
tax, social security tax, payroll tax, or payment on account of other tax
related to withholding obligations that arise by reason of the Performance-Based
Restricted Stock Unit Award, incurred in connection with the Performance-Based
Restricted Stock Unit Award becoming vested and Common Stock being issued, or
otherwise incurred in connection with the Performance-Based Restricted Stock
Unit Award (collectively, “Tax Obligations”).

(b) Unless otherwise determined by the Company in its sole discretion, and
subject to applicable law, the Company shall require you to satisfy the Tax
Obligations (as defined below) by the Company deducting from the shares of
Common Stock otherwise deliverable to you in settlement of applicable portion of
the Performance-Based Restricted Stock Unit Award on the vesting date a number
of whole shares having a fair market value (as determined by the Company) as of
the date on which the Tax Obligations arise not in excess of the amount of such
Tax Obligations determined by the applicable minimum statutory withholding
rates. The Company may in its sole discretion permit you to elect an alternative
method of satisfying your



--------------------------------------------------------------------------------

Tax Obligations with notice to the Company, which may include the following if
specified by the Company (and the Company may with notice to you require any of
the following methods): (i) by payment by you to the Company in cash or by check
an amount equal to the minimum amount of taxes that the Company concludes it is
required to withhold under applicable law; or (ii) by the sale by you of a
number of shares of Common Stock that are issued on the applicable vesting date
under the Performance-Based Restricted Stock Unit Award, which the Company
determines is sufficient to generate an amount that meets the Tax Obligations
plus additional shares to account for rounding and market fluctuations, and
payment of such tax withholding to the Company, and such shares may be sold as
part of a block trade with other Participants. You hereby authorize the Company
to withhold such tax withholding amount from any amounts owing to you to the
Company and to take any action necessary in accordance with this paragraph.

(c) The Performance-Based Restricted Stock Unit Award is intended to qualify for
the short-term deferral exception to Section 409A of the Code described in the
regulations promulgated thereunder, and therefore shares of Common Stock will be
issued within 2 1⁄2 months after the taxable year in which the applicable
portion of the Performance-Based Restricted Stock Unit Award is no longer
subject to a substantial risk of forfeiture.

4. SECURITIES LAW COMPLIANCE. Notwithstanding anything to the contrary contained
herein, the Company shall not be obligated to deliver any Common Stock during
any period when the Company determines that the conversion of any portion of the
Performance-Based Restricted Stock Unit Award or the delivery of shares
hereunder would violate any federal, state or other applicable laws and/or may
issue shares subject to any restrictive legends that, as determined by the
Company’s counsel, is necessary to comply with securities or other regulatory
requirements.

5. RESTRICTIONS ON TRANSFER OF AWARDS. You understand and agree that the
Performance-Based Restricted Stock Unit Award may not be sold, given,
transferred, assigned, pledged or otherwise hypothecated.

6. CAPITALIZATION ADJUSTMENTS. The number of shares of Common Stock subject to
your Performance-Based Restricted Stock Unit Award may be adjusted from time to
time for Capitalization Adjustments.

7. NO STOCKHOLDER RIGHTS. You will have no voting or other rights as the
Company’s other stockholders with respect to the shares of Common Stock
underlying the Performance-Based Restricted Stock Unit Award until issuance of
such shares.

8. DIVIDEND EQUIVALENT UNITS. Unless otherwise determined by the Compensation
Committee of the Company’s Board of Directors in its sole discretion, you shall
not have any rights to dividends or dividend equivalents in the event that the
Company pays a cash dividend to holders of Common Stock generally.

9. AWARD NOT A SERVICE CONTRACT. Your Performance-Based Restricted Stock Unit
Award is not an employment or service contract, and nothing in your
Performance-Based Restricted Stock Unit Award shall be deemed to create in any
way whatsoever any obligation on your part to continue in the employ of the
Company or an Affiliate, or of the Company or an Affiliate to continue your
employment. In addition, nothing in your Performance-Based Restricted Stock Unit
Award shall obligate the Company or an Affiliate, their respective stockholders,
Boards of Directors, Officers or Employees to continue any relationship that you
might have as a Director or Consultant for the Company or an Affiliate.



--------------------------------------------------------------------------------

10. NOTICES. Any notices provided for in your Performance-Based Restricted Stock
Unit Award or the Plan shall be given in writing and shall be deemed effectively
given upon receipt or, in the case of notices delivered by mail by the Company
to you, five (5) days after deposit in the United States mail, postage prepaid,
addressed to you at the last address you provided to the Company.

11. GOVERNING PLAN DOCUMENT. Your Performance-Based Restricted Stock Unit Award
is subject to all the provisions of the Plan, the provisions of which are hereby
made a part of your Performance-Based Restricted Stock Unit Award, and is
further subject to all interpretations, amendments, rules and regulations, which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Performance-Based
Restricted Stock Unit Award and those of the Plan, the provisions of the Plan
shall control.